Citation Nr: 0700994	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
for accrued purposes. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs.  

The issue of entitlement to a rating in excess of 50 percent 
for PTSD for accrued purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in December 2001, at the age of 81.  His 
death certificate records the immediate cause of his death as 
congestive heart failure.  No other significant condition 
contributing to his death was reported on the death 
certificate.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
rated as 50 percent disabling.   

3.  The fatal disease process was not manifested during 
service or within one year of separation and are unrelated to 
service.  

4.  Death was unrelated to service or a service-connected 
disease or injury.  

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death.   


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2006).  

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
regard to the appellant's claim for DIC benefits, VA 
satisfied its duty to notify by means of a letter dated in 
March 2002 from the agency of original jurisdiction (AOJ) to 
the appellant that was issued prior to the initial AOJ 
decision.  That letter informed the appellant of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  In a 
subsequent letter dated in October 2004, the appellant was 
asked to submit evidence and/or information in her possession 
to the AOJ.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess at 14.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, the evidence necessary to 
establish eligibility to DIC benefits under 38 U.S.C.A. § 
1318, and she has been provided all the criteria necessary 
for establishing service connection, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error." 

Factual background

The record indicates that the veteran had active naval 
service from October 1942 to December 1945.  He was awarded 
the Soldier's Medal for extraordinary heroism rescuing 
survivors of a burning aircraft.  

The veteran's service medical records are negative for any 
complaints or findings referable to cardiovascular disease.  
Notably, his December 1945 service separation examination 
revealed a normal heart and cardiovascular system.  

Post service VA treatment records dated from August 1994 to 
July 1995 include diagnoses of various cardiovascular 
conditions including coronary artery disease, mild valvular 
heart disease, and hypertension.  These records indicated 
that he had previously undergone bypass surgery.  No opinion 
as to etiology of these disorders was provided.  

Subsequent records show that the veteran underwent another 
coronary artery graft in May 1997 with aortic valve 
replacement.  He also underwent a dual chamber pacemaker 
placement for atrioventricular block in June 1997.  In August 
1997, the veteran was hospitalized for treatment of 
congestive heart failure. 

In a June 1998 decision, the Board denied service connection 
for a heart disorder.  
Subsequent treatment records show multiple hospital 
admissions for congestive heart failure.  

Thereafter, the veteran submitted a claim for service 
connection for PTSD in October 2000.  Progress notes and 
medical records from the Portland Vet Center dated from July 
2000 to March 2001 that showed that the veteran had been 
diagnosed with PTSD.  

A VA compensation and pension examination in August 2001 
confirmed the diagnosis of PTSD.  It was noted that the 
veteran's social and emotional impairment due to PTSD were 
mild and that he did not appear to be significantly 
industrially impaired due to his symptoms of PTSD.  In 
additional to his PTSD, the veteran had moderate dementia of 
unknown etiology.  

By rating action in October 2001, service connection was 
awarded for PTSD with assignment of 50 percent disability 
evaluation effective from October 2000, the date of receipt 
of his claim.  The veteran filed a notice of disagreement 
with the disability assigned in November 2001, but died 
several weeks later at the age of 81. A certificate of death, 
dated in December 2001, shows that the veteran's death was 
attributed to congestive heart failure.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  An autopsy was not performed.  At the 
time of the veteran's death, service connection was in effect 
for PTSD, rated as 50 percent disabling.  

In August 2002, the RO received private treatment records 
dated from October to December 2001 from Magnolia Manor, a 
private nursing home.  These records show that the veteran 
was treated for depression.  It was noted that the veteran 
had restless sleep, a severe hypoxic episode, and several 
falls.  

In support of her claim, the appellant provided several 
Internet articles linking stress and psychiatric problems to 
cardiovascular conditions.  She also submitted a December 
2002 statement from the veteran's son attesting to the 
veteran's temper, desire for isolation, and lack of patience 
during his lifetime. 

In October 2004, the veteran's medical records and claims 
folders were reviewed by a VA nurse practitioner.  She noted 
that the veteran was seen extensively after being diagnosed 
with coronary artery disease in 1992 with coronary artery 
bypass surgery at that time.  He subsequently had episodes of 
congestive heart failure.  His risk factors included diabetes 
mellitus, hypertension, hyperlipidemia, and a positive family 
history of myocardial infarction and cerebrovascular 
accident.  The examiner noted that there was no evidence in 
medical literature to show that coronary artery disease was 
caused by post-traumatic stress disorder.  It was opined that 
it was not at least as likely as not that the veteran's 
congestive heart failure was secondary to PTSD.  Rather, his 
congested heart failure was felt to be related to his 
identified risk factors.  The nurse practitioner's report, 
including the opinion rendered therein, was reviewed and 
approved by a physician.  


Service connection for the cause of death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular disease is manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(3), (4).  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

At that the time of the veteran's death, service connection 
was in effect for PTSD, rated as 50 percent disabling.  
However, his death certificate lists congestive heart failure 
as the immediate cause of death.  There is no medical 
evidence suggesting that any heart disease was present in 
service or until many years thereafter.

The appellant asserts, however, that the veteran's heart 
disease was etiologically related to his service-connected 
PTSD.  While the appellant submitted various media stories 
linking PTSD and cardiovascular disease, the information 
contained therein is general in nature and the articles do 
not directly address the facts of this case.  The Board finds 
these articles to be of limited probative value.  The law 
requires a greater degree of certainty than this sort of 
speculation in medical evidence that is used to decide the 
merits of a claim for VA benefits.  See 38 C.F.R. § 3.102 
(2004); cf. also Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

On the hand, the opinion provided by a VA examiner in October 
2004 is clearly against the claim.  The Board has found this 
opinion to be the most probative evidence concerning whether 
the veteran's PTSD played a material causal role in his 
death.  In this regard, the Board notes that the opinion 
addresses the specific circumstances in this case, is based 
upon a review of the veteran's pertinent medical history, as 
documented in the claims folder, and is properly supported.

The Board does not intend to suggest that the veteran's PTSD 
was not severe.  It was 50 percent disabling, as reflected in 
the assigned rating.  Nevertheless, it did not involve a 
vital organ, it was not certified as a significant 
contributory cause of death, and there is no medical evidence 
indicating that it resulted in debilitation and rendered the 
veteran materially less capable of resisting the effects of 
heart disease.

In light of the foregoing, the Board finds that the fatal 
disease, which led to the veteran's death, was not present in 
service or manifest to a compensable degree within one year 
after separation from service.  Thus, service connection 
would not be warranted for the terminal condition either on 
the basis of direct service incurrence or on the basis of 
having become manifest to the required degree within one year 
following the veteran's separation from military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Again, there is no medical evidence of 
cardiovascular disease during service or within one year 
following his separation from service.  Furthermore, no 
competent evidence attributes the causes of the veteran's 
death to active service.  

Furthermore, the Board does not find any competent evidence 
of record that the veteran's service-connected PTSD 
contributed to the cause of his death.  Thus, the Board must 
find that the preponderance of the evidence establishes that 
the veteran's service-connected PTSD did not contribute to 
the cause of his death.  The claim for service connection for 
the cause of the veteran's death, therefore, must be denied.  
The benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of the evidence is against a 
claim).  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the weight of the competent evidence is against a 
finding of a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death.  Although the veteran may have engaged in 
combat, there is no competent evidence linking the fatal 
process to combat.  38 U.S.C.A. § 1154.  Lastly, there is no 
evidence that the veteran had been a prisoner of war.  

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the veteran's death was unrelated to service 
or a service-connected disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  




Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

As previously discussed, the late veteran served in combat 
during World War II; however, his service records do not 
establish that he was not a prisoner of war.  He was 
honorably discharged from active duty in December 1945.  The 
record reflects that he died in December 2001 and the Board 
has determined in this decision that his cause of death was 
not related to his period of service.  

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.22(a) (2006).  

The Board notes that in the case of Wingo v. West, 11 Vet. 
App. 307 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran in a claim had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
lifetime.  

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  The current appeal stems from a claim for 
DIC that was filed in January 2002, after the final rule 
amending 38 C.F.R. § 3.22(a) went into effect.  Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a) (2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106. The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a) (2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, as 
"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 38 C.F.R. § 3.22 were 
"interpretative," the amendments did not make "new law" 
but merely interpreted existing law, that is, the amendments 
clarified the meaning that the statute had all along.  

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a) (2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.   

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 50 percent disabling, effective 
from October 16, 2000.  He had not established service 
connection for any other disability.  The Board notes that 
the veteran filed a claim for a higher initially disability 
evaluation for his PTSD; however, he did not express 
disagreement with the assignment of the October 2000 
effective date for the grant of service connection.  
Furthermore, the appellant has not alleged clear and 
unmistakable error in the prior decision establishing the 
effective date assigned for the grant of service connection.  
Thus, even if she were successful in obtaining a 100 percent 
rating for PTSD for accrued purposes, the earliest possible 
effective date for the higher evaluation would be in October 
2000, approximately 14 months prior to his death.  38 C.F.R. 
§ 3.400.  This is well short of the 10 years required for DIC 
under 38 U.S.C.A. § 1318.

As noted, the veteran was not a prisoner of war, he died more 
than 50 years following his separation from active service, 
and he was not receiving or entitled to receive compensation 
at the 100 percent rate for the 10-year period immediately 
preceding his death.  There has been no allegation of clear 
and unmistakable error in any prior decision regarding the 
effective date for the grant of service connection for PTSD, 
nor has the appellant or her representative identified any 
other basis for granting this claim.  The "enhanced DIC" 
benefit provided for in 38 U.S.C.A. § 1311(a)(2) is only 
applicable to disabilities associated with the veteran's 
cause of death that were rated 100 percent eight years prior 
to the date of death.  As the service-connected disabilities 
are not related to the veteran's cause of death, 38 U.S.C.A. 
§ 1311(a) (2) does not provide a basis to allow the 
appellant's DIC claim.  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
There is no basis for finding that the veteran had service-
connected disability rated as totally disabling for at least 
10 years prior to his death, or five years immediately 
following service.  Thus, the basic threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 
are not met. As such, the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise and the 
claim is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to the 
appellant's accrued benefits claim.  

While a letter addressing the VCAA was mailed to the veteran 
in March 2002, the letter does not satisfy the notification 
requirements of the VCAA and the pertinent implementing 
regulation as they pertain to her accrued benefits claim.  In 
particular, this letter addresses the appellant's DIC claims, 
but not her accrued benefits claim.  

On remand, the appellant should be provided with VCAA 
compliant letter addressing her claim for accrued benefits.  


Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the 
appellant a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) as they 
pertain to her claim for a higher level 
of accrued benefits, to include notice 
that he should submit any pertinent 
evidence in his possession, and the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should provide subsequent due 
process.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


